Case 2:16-cv-13777-DPH-RSW ECF No. 85-1, PageID.1569 Filed 05/12/21 Page 1 of 3




                    EXHIBIT A
CaseCase:
     2:16-cv-13777-DPH-RSW
          1:16-cv-07643 Document
                             ECF#:No.
                                   13385-1,
                                       Filed:PageID.1570
                                              03/31/21 PageFiled
                                                             1 of05/12/21
                                                                 2 PageID #:1012
                                                                          Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 FLORENCE MUSSAT, M.D., S.C.,                          )
 on behalf of plaintiff and                            )
 the class members defined herein,                     )
                                                       )
                Plaintiff,                             )       16 C 7643
                                                       )
                v.                                     )       Judge Tharp
                                                       )       Magistrate Judge Weisman
 ENCLARITY INC.,                                       )
 and JOHN DOES 1-10,                                   )
                                                       )
                Defendants.                            )

                                   NOTICE OF RESOLUTION
        Plaintiff Florence Mussat, M.D., S.C. and defendant Enclarity Inc. respectfully submit

 this notice of resolution and inform the Court that the Parties have resolved this matter on an

 individual basis. The Parties expect to file a stipulation of dismissal within the next 45 days.

 The Parties request that the Court stay all pending deadlines.

 Respectfully submitted,


 s/ Heather Kolbus                                     s/ Tiffany Cheung (w/ consent)
 Daniel A. Edelman                                     Tiffany Cheung
 Heather Kolbus                                        MORRISON & FOERSTER LLP
 EDELMAN, COMBS, LATTURNER                             425 Market Street
        & GOODWIN, LLC                                 San Francisco, CA 94105
 20 S. Clark Street, Suite 1500                        (415) 268-7000
 Chicago, IL 60603
 (312) 739-4200
                                                       John Ellis
 Curtis C. Warner                                      ELLIS LEGAL P.C.
 5 E. Market St., Suite 250                            250 S. Wacker Drive, Suite 600
 Corning, NY 14830                                     Chicago, IL 60606
CaseCase:
     2:16-cv-13777-DPH-RSW
          1:16-cv-07643 Document
                             ECF#:No.
                                   13385-1,
                                       Filed:PageID.1571
                                              03/31/21 PageFiled
                                                             2 of05/12/21
                                                                 2 PageID #:1013
                                                                          Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on March 31, 2021, I caused a true and accurate
 copy of the foregoing document to be filed via the Court’s CM/ECF system which caused notice
 via email to be sent to the following:

        John Ellis - jellis@ellislegal.com
        Ellis Legal P.C.
        200 W. Madison Street, Suite 1940
        Chicago, IL 60606

        Tiffany Cheung - tcheung@mofo.com
        Morrison & Forester LLP
        425 Market Street
        San Francisco, CA 94105

        Curtis C. Warner - cwarner@warner.legal
        Warner Law Firm, LLC
        5 E. Market St., Suite 250
        Corning, NY 14830

                                             s/ Heather Kolbus
                                             Heather Kolbus

 Daniel A. Edelman
 Heather Kolbus
 EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
 20 S. Clark Street, Suite 1500
 Chicago, Illinois 60603
 (312) 739-4200
 (312) 419-0379 (FAX)
